TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-18-00739-CV




                                  In re Charles Hamilton, Jr.




                      ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                             MEMORANDUM OPINION


               Relator Charles Hamilton, Jr., an inmate in the Texas Department of Criminal

Justice, has filed a pro se petition for writ of mandamus complaining that the trial court erred by

denying his motion to correct an illegal sentence imposed in connection with his 2009 felony

conviction for burglary.     Hamilton argues that the trial court improperly admitted certain

evidence during the punishment phase of the 2009 trial, and he requests that this Court order the

trial court to resentence him.

               The relief requested in this petition amounts to relief that is available through a

writ of habeas corpus pursuant to article 11.07 of the Code of Criminal Procedure. See Tex.

Code Crim. Proc. art. 11.07, § 3. This Court is without jurisdiction to grant relief in such cases.

See Ex parte Rich, 194 S.W.3d 508, 511 (Tex. Crim. App. 2006) (“We have long held that a

claim of an illegal sentence is cognizable on a writ of habeas corpus.”); Ater v. Eighth Court of

Appeals, 802 S.W.2d 241, 242-43 (Tex. Crim. App. 1991).

               The petition for writ of mandamus is dismissed for want of jurisdiction.
                                          __________________________________________
                                          Melissa Goodwin, Justice

Before Justices Puryear, Goodwin, and Bourland

Filed: November 16, 2018




                                             2